

Exhibit 10.56


Summary of Current Compensation Arrangements with Non-Employee Directors
(As of August 24, 2015)


The following summarizes, as of August 24, 2015, the current cash compensation
and benefits received by the Company’s non-employee directors. The following is
a summary of existing arrangements, and does not provide any additional rights.


Retainer Fees


The Company pays each non-employee director a base retainer of $100,000 per year
(the “Base Retainer”). Non-employee directors who serve as committee
chairpersons receive annual additional amounts as follows:


Audit Committee Chair
$25,000
Compensation Committee Chair
$20,000
Corporate Governance and Nominating Committee Chair
$20,000
Finance Committee Chair
$20,000
Sustainability Committee Chair
$15,000



In November 2013, the Board selected Jackie M. Ward as its Non-Executive
Chairman. In addition to the compensation received by all non-employee
directors, Ms. Ward receives an additional annual retainer of $475,000, paid
quarterly, for her service as Non-Executive Chairman.


Directors Deferred Compensation Plan


Non-employee directors may defer all or a portion of their annual retainer,
including additional fees paid to committee chairpersons and any additional
retainer fee paid to the non-executive Chairman of the Board and/or Lead
Director, under the Directors Deferred Compensation Plan. With respect to
amounts deferred, non-employee directors may choose from a variety of investment
options, including Moody’s Average Corporate Bond Yield plus 1% for amounts
deferred or matched prior to July 2, 2008 and Moody’s Average Corporate Bond
Yield without the additional 1% for amounts deferred or matched on or after
July 2, 2008. Such deferred amounts will be credited with investment gains or
losses until the non-employee director’s retirement from the Board or until the
occurrence of certain other events.


Non-Employee Directors Stock Plan


The 2009 Non-Employee Directors Stock Plan authorizes grants of stock options,
restricted stock, restricted stock units and elected shares in lieu of all or a
portion of the Base Retainer and any additional retainer fee paid to the
non-executive Chairman of the Board and/or Lead Director for his or her service
in such capacity and any fees paid to a committee chairman for his or her
service in such capacity.
 
Restricted Stock. Under the Plan, the Board is authorized to issue restricted
stock and restricted stock units to non-employee directors on terms set forth in
the Plan.


Elected Shares. The Plan permits each non-employee director to elect to receive
all or a portion of his or her annual retainer (including any additional
retainer fee paid to the non-executive Chairman of the Board and/or Lead
Director for his or her service in such capacity and any fees paid to a
committee chairman for his or her service in such capacity) in Common Stock. The
Company will provide a matching grant with respect to up to 50% of the Base
Retainer that a non-employee director elects to receive in Common Stock (the
“Match Eligible Shares”). The matching grant shall be equal to 50% of the Match
Eligible Shares that a non-employee director receives. With respect to the
remaining portion of the Base Retainer and any additional retainer fee paid to
the non-executive Chairman of the Board and/or Lead Director for his or her
service in such capacity and any fees paid to a committee chairman for his or
her service in such capacity, a non-employee director may elect to receive
Common Stock, but it is not eligible for the matching grant described in this
paragraph.


The Board does not currently grant annual stock option or restricted stock unit
awards under this Plan.


2009 Board of Directors Stock Deferral Plan


A non-employee director may elect to defer receipt of all or any portion of any
shares of common stock issued under the Non-Employee Directors Stock Plan,
whether such shares are to be issued as a grant of restricted stock, elected
shares or matching grants, or upon the vesting of a restricted stock unit grant.
Generally, the receipt of stock may be deferred until the earliest to occur of
the death of the non-employee director, the date on which the non-employee
director ceases to be a director of Sysco, or a change of control of Sysco.


Reimbursement for Expenses


All non-employee directors are entitled to receive reimbursements of expenses
for all services as a director, including committee participation or special
assignments. This includes reimbursement for non-commercial air travel in
connection with Sysco business, subject to specified maximums, provided that
amounts related to the purchase price of an aircraft or fractional interest in
an aircraft are not reimbursable and any portion of the reimbursement that
relates to insurance, maintenance and other non-incremental costs is limited to
a maximum annual amount.


The Directors Deferred Compensation Plan, the 2009 Non-Employee Directors Stock
Plan and the 2009 Board of Directors Stock Deferral Plan, have been filed as
exhibits to the Company’s filings pursuant to the Securities Exchange Act of
1934, as amended. Additional information regarding these plans is included in
the Company’s 2014 Proxy Statement.

